Mr. Justice Burnett
delivered the opinion of the court.
The question to be determined is whether the defendant is legally deprived of his liberty, for the rule is that “if it appear on the return that the prisoner is in custody by virtue of an order or civil process of any court legally constituted, or issued by an officer in the course of judicial proceedings before him, authorized by law, such prisoner shall only be dis*425charged in one of the following cases: (1) "When the jurisdiction of such court or officer has been exceeded, either as to matter, place, sum or person. * * (4) "When the order or process, though in proper form, has been issued in a case not allowed by law * * ”: § 642, L. O. L.
1. At the threshold of this investigation we are confronted with the fact that, although the court had adjudged the defendant guilty of contempt and committed him to prison, the defendant had given an undertaking and had filed his notice of appeal coupled with an undertaking conditioned for a stay of proceedings in that very litigation. It is stated in Section 684, L. O. L., that “either party to a judgment in a proceeding for a contempt may appeal therefrom, in like manner and with like effect as from a judgment in an action. * * ” It is declared also in Section 551, L. O. L., that “the undertaking of the appellant- shall be given with one or more sureties, to the effect that the appellant will pay all damages, costs, and disbursements which may be awarded against him on the appeal; but such undertaking does not stay the proceedings, unless the undertaking further provides to the effect following: (1) If the judgment or decree appealed from be for the recovery of money, or of personal property, or the value thereof, that if the same or any part thereof be affirmed, the appellant will satisfy it so far as affirmed. * * ” So far, then, as the actual detention of the defendant is concerned, the execution of the order of imprisonment was stayed by the service and filing of the notice of appeal and undertaking in the contempt proceedings, for such an undertaking is operative from the date of its filing: Anderson v. Phegley, 54 Or. 102 (102 Pac. 603). This of itself would discharge the prisoner until the contempt proceeding could be heard *426in this court on appeal. The record, however, discloses farther back another insuperable objection to the imprisonment of the defendant. In addition to the instance already quoted from Section 551, prescribing additional conditions to be inserted in an undertaking to work out a stay of proceedings, that section has Subdivisions 2 and 3, the one relating to a judgment or decree respecting the recovery of possession, or partition of real property, or the foreclosure of a lien thereon, and the other concerning a decree requiring the transfer or delivery of personal property. A fourth subdivision applies to a decree for the foreclosure of a lien, and contains this further condition: “When the decree appealed from requires the execution of a conveyance or other instrument, execution of the decree is not stayed by the appeal, unless the instrument is executed and deposited with the clerk within the time allowed to file the undertaking, to abide the decree of the appellate court.”
2. Although forms of actions and suits as prescribed at common law have been abolished, yet the distinction is carefully preserved in this state between actions at law, suits in equity, and what are known to our code as special proceedings. A judgment is defined to be the final determination of the rights of the parties in the action: L. O. L., § 179. Under the equity procedure, “the final determination of the rights of the parties thereto is called a decree * * ” (§ 409, L. O. L.); while the final determination of the rights of the parties in a special proceeding, among which are the writ of mandamus, the writ of habeas corpus, and the punishment of contempt, is denominated a judgment: § 601, L. O. L. With these distinctions between judgments and decrees in mind, it is manifest that the decision of the court in the mandamus proceeding was not a decree within the meaning *427of that part of Subdivision 4 of Section 551, L. O. L. supra, which has been quoted. The determination of the mandamus litigation which required the defendant to execute the contract mentioned and approve the bond given in connection therewith was a judgment, and is not governed by the excerpt from Subdivision 4 of Section 551 just mentioned, as that applies only to decrees in equity. It is provided in Section 552, L. O. L., that in cases not provided for in the subdivisions of Section 551, when an appeal is perfected with an undertaking for the appeal only, proceedings shall be stayed as if the further undertaking thereof had been given.
3. The deduction is plain that, when the defendant in the mcmidamus proceeding served and filed his notice of appeal with an undertaking conditioned to pay all damages, costs, and disbursements which might be awarded against him on the appeal, it operated to suspend further proceedings by the Circuit Court in the mandamus action. Hence, when called upon to show cause on June 2, 1913, why he should not be punished for contempt, the defendant was able to and did exhibit to the court a situation in which the authority to enforce obedience to the peremptory writ of mandamus by contempt procedure had been suspended by the stay of proceedings which resulted by operation of law from the filing of the notice of appeal and undertaking. Although the law says in such cases that the enforcement of the peremptory writ must be suspended until the merits of the controversy can be determined on appeal, the Circuit Court pushed its determination to the bittér end of punishment, and in so doing exceeded its jurisdiction within the meaning of Subdivision 1 of Section 642, L. O. L., supra. Although literally in proper form, the order or process under which the defendant is detained has been *428issued in a case not allowed by law. The Circuit Court ignored the precepts of the statute suspending execution until further hearing when proper security is given. The record discloses that the liberty of a citizen has been taken from him in a manner not sanctioned by the laws of the land.
A judgment will be entered discharging him from custody.
Defendant Discharged.